department of the treasury internal_revenue_service washington d c jun uniform issue list sfi ty er rati legend taxpayer a ira x bank b ira financial_institution c amount dear this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained ira x with bank b taxpayer a represents that on date he received a distribution from ira x totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day page period prescribed by sec_408 was due to taxpayer a's mental condition which impaired his ability to make sound financial decisions medical documentation submitted on behalf of taxpayer a states that taxpayer a suffers from mild cognitive impairment and moderate clinical depression in taxpayer a’s son requested taxpayer a’s financial assistance to settle a divorce taxpayer a became emotionally distraught and confused and on date he withdrew amount from ira x taxpayer a represents that he was under physical and emotional duress and could not think clearly when he withdrew amount from ira x even though he had sufficient funds in other non-ira accounts at the time taxpayer a further represents that his ability to pay attention to detail has diminished and that he becomes overwhelmed when dealing with multiple issues consequently taxpayer a did not roll over amount into another ira account in a timely manner taxpayer a was not aware that he did not roll over amount to another ira until his tax_return for was being prepared on date pursuant to advice from his tax preparer taxpayer a deposited amount ira y with financial_institution c amount remains in ira y and has not been used for any other purpose into based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into page such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and medical documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to taxpayer a’s mental condition which impaired his ability to make sound financial decisions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met the contribution of amount into ira y will be considered a rollover_contribution within the meaning of sec_408 of the code page this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact correspondence to id yat if you wish to inquire about please address all sincerely yours manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
